         Case 3:19-cv-00074-KRG-KAP Document 4 Filed 05/09/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AUBURN COLETTE SCHWARTZ,                                     :
                                                             :
                                     Plaintiff,              :             CIVIL ACTION NO. 19-1975
                                                             :
         v.                                                  :
                                                             :
DONALD TRUMP, SHAWN CARTER -                                 :
JAY-Z, BEYONCE KNOWLES CARTER,                               :
ZEE ZEINU FAMIGO, BARACK                                     :
OBAMA, CHRISTOPHER ROLAND                                    :
BEDFORD POLICE, MCCALLARY PO                                 :
OFFICER, KATHY CALHOUN                                       :
DISTRICT JUDGE, DA LESLEY POTTS,                             :
COMMONWEALTH OF                                              :
PENNSYLVANIA, CIARA SINGER, KIM                              :
KARDASHIAN WEST, IVANKA TRUMP,                               :
C/O DOMINQUE, C/O BROW,                                      :
                                                             :
                                     Defendants.             :

                                                       ORDER

         AND NOW, this 9th day of May, 2019, after considering the pro se plaintiff’s application

for leave to proceed in forma pauperis (Doc. No. 1) and complaint (Doc. No. 2), it is hereby

ORDERED as follows:

         1.       The clerk of court is DIRECTED to TRANSFER forthwith this matter to the

United States District Court for the Western District of Pennsylvania; 1




1
  Although the complaint is difficult to understand, it appears that the plaintiff is primarily challenging her
incarceration and the conditions of confinement at the Bedford County Jail, which is in the Western District of
Pennsylvania. See 28 U.S.C. § 118(c). In addition, her other claims, to the extent the court can discern them, appear
to relate to events that occurred in Bedford County. As there is no apparent basis for venue in this district, the court
will transfer this action to the United States District Court for the Western District of Pennsylvania, where the events
giving rise to the plaintiff’s claims occurred. See 28 U.S.C. § 1391(b) (providing grounds for venue); 28 U.S.C. §
1406 (“The district court of a district in which is filed a case laying venue in the wrong division or district shall
dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it could have been
brought.”); Lafferty v. St. Riel, 495 F.3d 72, 74–75 & n.3 (3d Cir. 2007) (declining to disturb district court’s sua
sponte transfer under section 1406(a)); Decker v. Dyson, 165 F. App’x 951, 954 n.3 (3d Cir. 2006) (stating that district
court may sua sponte transfer case under section 1406(a)).
       Case 3:19-cv-00074-KRG-KAP Document 4 Filed 05/09/19 Page 2 of 2



       2.      The application for leave to proceed in forma pauperis is left to the discretion of

the transferee court; and

       3.      The clerk of court is directed to mark this docket number as CLOSED for statistical

purposes.

                                                    BY THE COURT:



                                                    /s/ Edward G. Smith____
                                                    EDWARD G. SMITH, J.




                                                2
